United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M.
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Suitland, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0668
Issued: April 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 4, 2020 appellant filed a timely appeal from a September 18, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability, commencing February 7, 2018, causally related to his accepted November 12, 2002
employment injury.
FACTUAL HISTORY
On December 27, 2002 appellant, then a 33-year-old materials handler, filed a traumatic
injury claim (Form CA-1) alleging that he sustained an injury on November 12, 2002 when he
1

5 U.S.C. § 8101 et seq.

lifted heavy computer equipment while in the performance of duty. He stopped work on
November 19, 2002. OWCP accepted the claim for lumbar strain and subsequently expanded its
acceptance of appellant’s claim to include displacement of lumbar intervertebral disc without
myelopathy. It paid appellant wage-loss compensation on the periodic rolls, effective
August 8, 2004.
On October 11, 2006 appellant returned to full-time, limited-duty work. In June 2007, he
returned to full-duty work.
Appellant continued to receive medical treatment. In examination reports dated May 15
and 22, 2018, Dr. Alan G. Shreiber, a Board-certified orthopedic surgeon, related appellant’s
complaints of increasing pain in his back radiating to his left leg. Upon examination of appellant’s
lumbar spine, he observed moderate tenderness in the lower back area. Examination of the
bilateral lower extremities revealed normal sensory and motor function. Dr. Shreiber assessed
lumbar sprain and lumbosacral spondylosis.
On May 29, 2018 appellant underwent a lumbar spine magnetic resonance imaging (MRI)
scan, which demonstrated multilevel degenerative disc disease, mild broad-based disc bulge at L34, moderate broad-based disc bulge and mild stenosis at L4-5, and mild broad-based disc bulge
and neuroforaminal narrowing at L5-S1.
In a June 1, 2018 report, Dr. Shreiber indicated that appellant was seen in follow-up of
continued low back pain radiating to his left leg. He discussed the recent lumbar spine MRI scan
and noted that the stenosis at L4-5 was fairly significant. Dr. Shreiber assessed lumbosacral
spondylosis.
On June 12, 2018 appellant filed a notice of recurrence (Form CA-2a) alleging that on
February 7, 2018 he sustained a recurrence of disability due to his accepted November 12, 2002
employment injury. He noted that he had returned to normal duties and began to have pain in his
left hip and extreme pain in his lower back. Appellant further noted that the pain was similar to
the pain he felt when he had his original injury. On the reverse side of the claim form, L.D., a
workers’ compensation specialist for the employing establishment, indicated that appellant had
informed her via telephone interview that on February 7, 2018 he was loading computer monitors
into boxes when he experienced an onset of pain in his hips which later worsened.
In a June 18, 2018 report, Dr. Chee-Hahn Hung, a Board-certified physical medicine and
rehabilitation physician who specializes in pain medicine, indicated that appellant was evaluated
for an injury that occurred at work. Upon examination of appellant’s left lower extremity, he
observed unusual sensation to light touch in the left posterior thigh and calf. Examination of
appellant’s lumbar spine revealed bilateral low back and buttock pain with lumbar flexion.
Dr. Hung assessed chronic pain syndrome, left sciatica, and lumbar post laminectomy syndrome.
He reported that appellant was doing well after the July 29, 2004 lumbar surgery, until the “new
workmen’s compensation injury after repetitive bending and lifting on 2/7/18.” Dr. Hung
indicated that appellant was taken off work on May 1, 2018 and that he was extending appellant’s
time off work.

2

In a June 18, 2018 disability note, Dr. Hung advised that appellant may not return to work
until after appellant’s next appointment on July 11, 2018.
In a July 9, 2018 development letter, OWCP advised appellant that additional evidence was
needed to establish his recurrence claim, including a treating physician’s opinion supported by
medical rationale explaining how his claimed recurrence of disability was due to a worsening of
his original injury, without an intervening cause or new exposure. It also requested that he
completed an attached questionnaire. OWCP afforded appellant 30 days to submit the necessary
evidence.
Appellant submitted physical therapy treatment notes and billing sheets dated June 15 to
July 24, 2018.
In reports and disability notes dated July 10 and August 7, 2018, Dr. Schreiber indicated
that he examined appellant in follow-up of his low back pain. He reviewed appellant’s history and
noted lumbar examination findings of moderate tenderness in the low back. Dr. Schreiber assessed
lumbosacral spondylosis and lumbar sprain. He noted that appellant could not return to work until
after appellant’s next scheduled appointment on September 4, 2018.
In a July 31, 2018 letter, Dr. Schreiber related that appellant initially injured his lower back
and developed significant leg pain at work around 2005. He indicated that appellant returned to
work in 2006 and experienced some intermittent lower back pain. Dr. Schreiber reported that
appellant was treated over the past 12 years intermittently with medication and was doing well.
He noted that he had recently seen appellant on May 1, 2018 for complaints of increasing lower
back pain radiating down his left leg that began while he was working. Dr. Schreiber explained
that he initially thought it was bursitis, but a lumbar spine MRI scan revealed a disc herniation at
L4-5 with some spinal stenosis. He noted a diagnosis of spinal stenosis with radiculopathy.
Dr. Schreiber opined that this injury appeared to be more of a new workers’ compensation injury,
rather than an exacerbation of the old one, since this injury was at a different level than appellant’s
original operation. He advised that appellant could not return to work until appellant’s pain
lessened.
In an August 3, 2018 report, Dr. Hung indicated that appellant was doing well after
appellant’s back surgery until his new workers’ compensation injury that occurred on
February 7, 2018. He related that appellant experienced pain on the left buttock and down the left
posterior thigh, with tingling in the entire left leg and numbness after repetitive bending and lifting
at work. Dr. Hung assessed chronic pain syndrome and indicated that appellant was taken off
work on May 1, 2018.
In a September 4, 2018 report and disability note, Dr. Schreiber indicated that appellant
was still complaining of severe pain in his lower back radiating into his left lower extremity. Upon
physical examination, he observed normal sensory and motor function of both lower extremities
and moderate tenderness in the lumbosacral spine. Dr. Schreiber assessed lumbar sprain and
lumbosacral spondylosis. He advised that appellant could not return to work until after his next
scheduled appointment on October 2, 2018.

3

By decision dated September 13, 2018, OWCP denied appellant’s recurrence of disability
claim, finding that the medical evidence of record was insufficient to establish a recurrence of
disability due to his accepted November 12, 2002 employment injury.2
On June 21, 2019 appellant requested reconsideration. He explained that he believed that
his lower back and left hip pain was part of the nature of his original injury. Appellant pointed out
that the 2002 lumbar spine MRI scan showed L4-5 disc bulging, but a June 2018 lumbar spine
MRI scan revealed that the L4-5 disc was ruptured. He alleged that Dr. Schreiber had repeatedly
tried to provide OWCP with information based on what it requested, but it seemed that there was
a lot of confusion on what OWCP needed to prove that appellant’s injury was caused by his
employment.
Appellant submitted a May 14, 2019 report by Dr. Schreiber. Dr. Schreiber related that
appellant had lumbar decompression surgery in October 2018 and was doing fairly well until a
couple of days ago when appellant woke up with some increasing left buttock and leg pain.
Examination of appellant’s lumbar spine revealed moderate and generalized tenderness and
decreased range of motion. Dr. Schreiber assessed lumbar sprain and status post laminectomy.
He reported that appellant was having some difficulty with workers’ compensation about the
etiology of his injury. Dr. Schreiber noted that on February 6, 2018 appellant was picking up
monitors at work when he experienced increased pain in his back and leg. He opined that the
lifting was the direct cause of appellant’s injury, which eventually led to his surgery. Dr. Schreiber
explained that the excessive lifting caused his disc at L4-5 to rupture.
By decision dated September 18, 2019, OWCP denied modification of the September 13,
2018 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.3 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations.4
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
2

On October 6, 2018 appellant filed a traumatic injury claim (Form CA-1) alleging that on February 6, 2018 he
sustained pinched nerve impingement on the left side while in the performance of duty. OWCP assigned OWCP File
No. xxxxx200. On September 12, 2019 OWCP administratively combined OWCP File No. xxxxxx200 and the current
claim under OWCP File No. xxxxxx630, with the latter serving as the master file.
3

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
4

Id.

4

findings. The change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. OWCP does not include
a condition that results from a new injury, even if it involves the same part of the body previously
injured.5
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to employment
injury and supports that conclusion with medical reasoning.6 Where no such rationale is present,
the medical evidence is of diminished probative value.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability commencing February 7, 2018, causally related to his accepted November 12, 2002
employment injury.
In support of his claim, appellant submitted a series of medical reports from Dr. Shreiber
dated May 15, 2018 to May 14, 2019. In his initial examination report, Dr. Schreiber noted
examination findings of moderate tenderness in the lumbar spine and normal sensory and motor
function of the bilateral lower extremities. He diagnosed lumbar sprain and lumbosacral
spondylosis. In disability notes dated July 10 to September 4, 2018, Dr. Schreiber advised that
appellant could not return to work until after his next appointment on October 2, 2018. Although
he took appellant off work beginning May 15, 2018, he did not provide an opinion as to whether
the period of disability was due to appellant’s accepted employment injury. As these reports did
not address the relevant issue of whether appellant was disabled from employment commencing
February 7, 2018 due to his accepted employment injury, they are insufficient to meet his burden
of proof.8 The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.9

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013). Kenneth R.
Love, 50 ECAB 193, 199 (1998).
6

H.T., Docket No. 17-0209 (issued February 8, 2019); Ronald A. Eldridge, 53 ECAB 218 (2001).

7

E.M., Docket No. 19-0251 (issued May 16, 2019); Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

8

See K.E., Docket No. 19-1922 (issued July 10, 2020); F.S., Docket No. 18-0098 (issued August 13, 2018); P.W.,
Docket No. 17-0514 (issued June 9, 2017).
9
R.J., Docket No. 19-0179 (issued May 26, 2020); Y.A., Docket No. 16-0258 (issued April 13, 2016); Amelia S.
Jefferson, 57 ECAB 183 (2005).

5

Dr. Shreiber further provided narratives dated July 31, 2018 to May 14, 2019. He indicated
that he recently evaluated appellant on May 1, 2018 for complaints of increasing lower back pain
that began at work. Dr. Schreiber opined that this injury appeared to be more of a new workers’
compensation injury, rather than an exacerbation of the old one. Likewise, in his June 18 and
August 3, 2018 reports, Dr. Hung reported that appellant had a “new workmen’s compensation
injury after repetitive bending and lifting” on February 7, 2018. The Board finds that this evidence
fails to establish appellant’s recurrence of disability claim, as Drs. Shreiber and Hung attributed
appellant’s inability to work to a new, intervening event on February 6, 2018 and not appellant’s
accepted August 12, 2002 employment injury.10
As appellant has not submitted sufficient medical evidence to establish that he was disabled
from work beginning February 7, 2018 and continuing, due to a spontaneous change or worsening
of his November 12, 2002 employment injury, the Board finds that he has not met his burden of
proof to establish his claim.11
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability commencing February 7, 2018, causally related to his accepted November 12, 2002
employment injury.

10

Supra note 4; see also M.C., Docket No. 19-1074 (issued June 12, 2020); T.W., Docket No. 19-0677 (issued
August 16, 2019).
11

See R.A., Docket No. 19-1595 (issued August 13, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

